Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with ELIZABETH HOLOWACZ on 3/9/22.
The application has been amended as follows to the extent that the claims are produced in their entirety below: 
IN THE CLAIMS:
1. - 10. (Cancelled)
11. (Currently amended) A hubcap for a wheel, the hubcap comprising: a central edge comprising fixing elements for securing to a wheel, which are arranged inside a circle of radius R1; and an exterior periphery inscribed on a circle of radius R2, 
wherein the exterior periphery is designed to collaborate with functional clearance J with respect to a rim lateral part, 
wherein the exterior periphery comprises a plurality of exterior segments forming arcs of circles contained on a circle circumscribed radially on the outside, the exterior segments having a shape of revolution which, in a mounted position, is almost parallel to the rim lateral part with a radially interior face disposed, in part, axially outside of the wheel, facing a flange, 
wherein the exterior segments are able to move radially, 

wherein the rigid part of the wheel comprises a plurality of spokes connecting a rigid central part and a rigid peripheral part, each spoke having two lateral faces which are substantially parallel to one another and substantially parallel to a plane containing an axis of rotation of the wheel, in which: 
the exterior segments are connected to the central edge by two deformable arms arranged to flank the two lateral faces, the two deformable arms being connected to the exterior segment that they connect on each side of the exterior segment in the circumferential direction, one of the tabs extending the exterior segment via the axially interior edge thereof, and the central edge comprises interior segments each connected to two deformable arms, each of the two deformable arms coming from different exterior segments, the two deformable arms being connected to the exterior segment that they connect on each side of the said interior segment in the circumferential direction, and
wherein the central edge and the exterior periphery are in accordance with at least one of the arrangements selected from: 
an edge of the exterior periphery is axially distant from the closest of the tab fixing elements by a value exceeding 10% of R2, and 
the circle R1 represents at most 90% of R2.
12. (Previously Presented) The hubcap according to claim 11, wherein the exterior periphery comprises fixing elements for attaching to a floating part of the wheel.
13. (Previously Presented) The hubcap according to claim 12, wherein the fixing elements for attaching to the floating part of the wheel provide attachment to a flange.
14. - 16. (Cancelled)
17. (Previously Presented) The hubcap according to claim 11, wherein the fixing elements of the central edge and the tab fixing elements are screws.

19. (Previously Presented) The hubcap according to claim 18, wherein the circle R1 represents at most 45% of R2.
20. (Cancelled)
Allowable Subject Matter
Claims 11-13 and 17-19 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCOTT A BROWNE/Primary Examiner, Art Unit 3617